Case 1:19-cv-00133-TSK Document 111 Filed 03/31/21 Page 1 of 6 PageID #: 2114



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MELINDA SMITH,

             Plaintiff,

v.                                            Civ. Action No.1:19-CV-133
                                                        (Kleeh)

UNITED STATES OF AMERICA,

             Defendant.


        ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 109],
     GRANTING MOTION TO DISMISS OR SUMMARY JUDGMENT [DKT. NO. 94],
     DENYING AS MOOT MOTION FOR RECONSIDERATION [DKT. NO. 67], AND
            DISMISSING COMPLAINT [DKT. NO. 1] WITH PREJUDICE

        On April 15, 2019, pro se Plaintiff, Melinda Smith (“Smith”

or “Plaintiff”), who was then incarcerated at FPC Alderson, 1 filed

a “Request for Extension of Time to File Claim Under the Federal

Tort Claims Act (“FTCA”)” in the United States District Court for

the Southern District of West Virginia, naming the Federal Bureau

of    Prisons   (“BOP”)   as   “respondent”   [Dkt.   No.   1].   Plaintiff

requested a six month extension of time in which to file her FTCA

complaint [Id.].      The request referenced BOP Administrative Tort

Claim No. TRT-MXR-2018-05702 [Id.] in the style of the case and

was construed as a letter form complaint seeking relief under the

FTCA [Dkt. No. 3].

        On May 24, 2019, Plaintiff filed her Amended Complaint on a


1   Plaintiff was released from prison on or about August 5, 2020.
Case 1:19-cv-00133-TSK Document 111 Filed 03/31/21 Page 2 of 6 PageID #: 2115
Smith v. United States of America                                   1:29-cv-133


Southern District of West Virginia form “Complaint for a Civil

Case,” naming the United States as Defendant [Dkt. No. 5].                       The

Amended Complaint was accompanied by a memorandum of law [Dkt. No.

6].    The facts giving rise to the Complaint occurred primarily at

Hazelton Secure Female Facility (“HSFF”), in Bruceton Mills, West

Virginia.      By Order entered in the Southern District of West

Virginia on July 1, 2019, the case was transferred to this Court

[Dkt. Nos. 10, 12].

       Plaintiff was sent a Court-approved FTCA packet and directed

to clarify her claims [Dkt. No. 14].             Plaintiff moved for a 90-

day extension of time in which to file her Bivens 2 and FTCA

complaints on the approved forms [Dkt. No. 17] and the motion was

granted in part, with Plaintiff being given 30 days to file her

form   complaints     and   her   motion   to   proceed   as    a     pauper    with

supporting documents [Dkt. No. 18].             Plaintiff’s Second Amended

FTCA Complaint was filed on September 3, 2019 with supporting

documents [Dkt. Nos. 20, 21, 22, 23].           A September 5, 2019, Order

was entered in error dismissing Plaintiff’s FTCA case for failure

to prosecute [Dkt. No. 24].          The dismissal Order was vacated on

September 10, 2019, and the case reopened [Dkt. No. 25].

       After   some   confusion    about    whether   her      case    was     still

dismissed and whether Plaintiff was still proceeding with both her


2
 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971).
                                       2
Case 1:19-cv-00133-TSK Document 111 Filed 03/31/21 Page 3 of 6 PageID #: 2116
Smith v. United States of America                                      1:29-cv-133


Bivens   complaint    and       FTCA   complaint,    on   September      18,   2019,

Plaintiff filed a letter with the Court contending that she had

returned both completed complaints [Dkt. No. 32].                      After having

been directed to refile a copy of her Bivens complaint and having

not done so, on October 24, 2019, an Order to Show Cause was

entered giving Plaintiff another 14 days in which to comply [Dkt.

No. 45].     Plaintiff replied to the Order requesting an extension

of time to mail a third copy of the Bivens complaint [Dkt. No.

49], and a motion for reconsideration was denied as moot because

Plaintiff was already given three months to file a third copy of

the   complaint    [Dkt.    No.    53].        Plaintiff’s    Bivens    action   was

dismissed without prejudice for failure to prosecute on April 14,

2020 [Dkt. No. 63].

      Following additional filings, including another motion for

reconsideration by Plaintiff [Dkt. No. 67], on August 26, 2020,

the United States filed a motion to dismiss or for summary judgment

with supporting memorandum, together with certain records to be

filed under seal [Dkt. Nos. 94, 95, 96].                     Plaintiff requested

extensions    of   time    by    which    to    respond   and   was    specifically

directed not to produce records from outside providers until such

time as the Court determined whether a genuine issue of material

fact existed [Dkt. No. 102].              Plaintiff filed her response with

records from outside providers on October 23, 2020 [Dkt. No. 104].

      Pursuant to Local Rule of Prisoner Litigation Procedure (“LR

                                          3
Case 1:19-cv-00133-TSK Document 111 Filed 03/31/21 Page 4 of 6 PageID #: 2117
Smith v. United States of America                             1:29-cv-133


PL P”) 2, the case was referred to the magistrate judge for a

preliminary review and report and recommendation (“R&R”).           The R&R

was issued on January 5, 2021, and recommended that the motion to

dismiss or for summary judgment be granted and that Plaintiff’s

FTCA Complaint be dismissed with prejudice [Dkt. No. 109 at 19-

20].    It further recommended that a motion for reconsideration

filed by Plaintiff be denied as moot [Id. at 20].           The magistrate

judge found that Plaintiff’s claims for medical negligence and

malpractice were barred under West Virginia Medical Professional

Liability Act (“MPLA”) requiring a screening certificate of merit

and    that   her   claims   were   untimely.    The   magistrate   further

determined that Plaintiff could not prove that any act or omission

by a medical provider proximately caused her injury, and that her

claim for damages was improper as in excess of that requested in

her administrative tort claim.

       The R&R also stated that “any party shall have fourteen days

(filing of objections) and then three days (mailing/service), from

the date of filing this Report and Recommendation within which to

file with the Clerk of this Court, specific written objections,

identifying the portions of the Report and Recommendation to which

objection is made, and the basis of such objection” [Dkt. No. 109

at 20].       It further warned that the “[f]ailure to file written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

                                       4
Case 1:19-cv-00133-TSK Document 111 Filed 03/31/21 Page 5 of 6 PageID #: 2118
Smith v. United States of America                             1:29-cv-133


Court of Appeals” [Id.].       The R&R was forwarded to Plaintiff by

certified mail on January 5, 2021, to the last known address that

she provided the Clerk of Court [Dkt. Nos. 109, 107], but the

mailing was returned as undeliverable on March 17, 2021 [Dkt. No.

110].   To date, no party has filed objections to the R&R.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).        Otherwise, “the Court may adopt,

without     explanation,      any     of    the     magistrate      judge’s

recommendations” to which there are no objections.          Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).            Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.           See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      Plaintiff was informed by both the Local Rules of Prisoner

Litigation and the Pro Se Prisoner Litigation Packets she received

of the importance of keeping the Court advised of her current

address.    The prisoner packets specifically state as Important

Additional Information that “IF YOU DO NOT KEEP THE COURT ADVISED

OF YOUR CURRENT ADDRESS, YOUR CASE WILL BE DISMISSED BY THE COURT”.

      Here, because no objections were filed, the Court is under no

obligation to conduct a de novo review.           Accordingly, the Court

reviewed the R&R for clear error.          Upon review, and finding no

                                     5
Case 1:19-cv-00133-TSK Document 111 Filed 03/31/21 Page 6 of 6 PageID #: 2119
Smith v. United States of America                             1:29-cv-133


clear error, the Court ADOPTS the R&R [Dkt. No. 109].                    The

Defendant’s motion to dismiss or motion for summary judgment [Dkt.

No. 94] is GRANTED, Plaintiff’s motion for reconsideration [Dkt.

No. 67] is DENIED AS MOOT, and Plaintiff’s Complaint [Dkt. No. 1]

is DISMISSED WITH PREJUDICE.

      The Court further DIRECTS the Clerk to enter judgment in favor

of Defendant and to STRIKE this matter from the Court’s active

docket.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se Plaintiff, via certified mail,

return receipt requested, at the last known address as shown on

the docket.

      DATED: March 31, 2021


                                   /s/ Thomas S. Kleeh
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     6
